Citation Nr: 0504333	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for a cervical strain 
with myalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1975.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for 
disabilities of the knees and shoulders, and ratings in 
excess of 10 percent for a low back disability, a cervical 
spine disability, and residuals of a fracture of the right 
fifth metacarpal.  

The veteran appealed the RO's decision to the Board, and in 
March 1997, he testified at a hearing at the RO.  Pursuant to 
a May 1997 decision of the Hearing Officer, the RO increased 
the rating for the veteran's low back disability from 10 to 
20 percent, effective February 23, 1996, the date of receipt 
of his claim for increase.  Although an increased rating to 
20 percent was granted, the appeal remained vital as the 
maximum schedular rating had not been assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Moreover, the veteran continues 
to assert that he is entitled to a rating in excess of 20 
percent.  

In a February 1998 decision, the Board denied an increased 
rating for residuals of a fracture of the right fifth 
metacarpal.  The remaining issues were remanded to the RO for 
additional development of the evidence.  While the matter was 
in remand status, the veteran was afforded another hearing at 
the RO in May 1999.

In a November 1999 decision, the Board denied service 
connection for a bilateral knee disability and a bilateral 
shoulder disability, finding that the claims were not well 
grounded under then-prevailing legal authority.  In addition, 
the Board denied a rating in excess of 20 percent for a low 
back disability and a rating in excess of 10 percent for a 
cervical spine disability.  

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veteran Claims 
(Court).  While the case was pending at the Court, in March 
2001, counsel for the Secretary of VA filed an unopposed 
Motion for Remand and to Stay Proceedings in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In a March 14, 2001, order, the Court granted the 
Secretary's motion, vacated the Board's November 1999 
decision, and remanded the matter for additional action 
consistent with the Secretary's March 2001 Motion.  

In December 2001 and October 2003, the Board remanded the 
matter for additional development of the evidence and due 
process considerations.  

It is noted that in April 2003, the veteran submitted a claim 
of service connection for diabetes mellitus, secondary to 
exposure to Agent Orange.  The veteran claimed that he had 
served in Vietnam from 1972 to 1975.  In a July 2003 rating 
decision, the RO denied his claim, noting that, contrary to 
his assertions, the service department had indicted that the 
veteran had not actually served in Vietnam, as he claimed.  
In addition, the RO denied service connection for a bowel and 
bladder disability.  Although the veteran was duly notified 
of this decision, he has not submitted a notice disagreement.  
Thus, these issues are not before the Board.  


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not clinically 
evident during the veteran's period of active service and the 
most probative evidence indicates that any current bilateral 
knee disability is not related to his active service, any 
incident therein, any claimed continuous symptomatology, or 
any service-connected disability.

2.  Although the veteran complained of shoulder pain in 
service, a chronic bilateral shoulder disability was not 
clinically evident in service and the most probative evidence 
indicates that any current bilateral shoulder disability is 
not related to the veteran's active service, any in-service 
incident or symptomatology, any reported continuous 
symptomatology, or any service-connected disability.

3.  The veteran's low back disability is manifested by 
subjective complaints of constant pain and spasm, which are 
not credible; objective findings include minimal disc space 
narrowing of the lumbar spine with a history of small disc 
bulge at L4-5, but no neurologic or mechanical deficits.  

4.  His cervical spine disability is manifested by subjective 
complaints of constant pain and spasm, which are not 
credible; the most probative evidence of record shows that 
there are no objective abnormalities of the cervical spine.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability and a bilateral knee 
disability were not incurred during active service, may not 
be presumed to have been incurred during active service, nor 
is any such disability causally related to or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (2004).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5292 (2002) and (2004) 
(effective September 23, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243).

3.  The criteria for a rating in excess of 10 percent rating 
for a cervical spine disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 
4.45, 4.59, 4.71 a, Diagnostic Code 5290 (2002) and (2004) 
(effective September 23, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In July 2002 and February 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in October 1996, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notices discussed above and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by the August 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  As detailed 
below, the examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


I.  Factual Background

The veteran's service medical records show that in June 1974, 
he sustained a crushing injury to the right hand while 
attempting to move lockers.  He was hospitalized and had an 
open reduction and internal fixation for a fracture at the 
base of the right fifth metacarpal.  Treatment records 
pertaining to this incident are negative for complaints or 
findings of injury to any other part of the veteran's body, 
including the shoulders and knees.

In June 1975, the veteran sought treatment for low back and 
neck pain which he claimed he had incurred in an automobile 
accident in which he was "rear ended."  He described back 
and neck "burning pain" and stated that he also felt an 
aching pain along his shoulders.  X-ray examination of the 
cervical and lumbar spine was normal.  The assessment was 
possible whiplash.  Neither a shoulder nor a knee disability 
was identified.  Physical therapy was instituted.  

In an August 1975 Medical Board report, it was noted that the 
veteran claimed that physical therapy had resulted in little 
change in his low back pain, although he indicated his neck 
stiffness and range of motion had improved.  He also claimed 
that he had occasional pain in both shoulders and stocking 
glove numbness and weakness to both hands.  He denied any 
radiation to the legs and stated that when he woke in the 
morning, he was stiff and sore, especially around the 
shoulders and neck.  Objective examination showed that the 
veteran had full range of motion of the cervical and lumbar 
spine.  The lower extremities showed excellent motor 
strength, although his hamstrings were tight.  The impression 
was mild fascial strain, improving and "quite mild."  The 
examiner indicated that he felt that if the veteran were 
allowed to go back to full work, his symptoms would gradually 
resolve, depending on his overall motivation.

Following the veteran's discharge from service, he filed 
claims of service connection for several disabilities, 
including right hand, low back and cervical spine 
disabilities.  His application is entirely silent for any 
mention of injuries or disabilities of the shoulders or 
knees.

In support of his claims, the RO obtained copies of VA 
outpatient treatment records for the period of November to 
December 1975 which show that the veteran was seen on six 
occasions for complaints unrelated to the current appeal.  

In January 1976, the veteran was afforded a VA medical 
examination at which he registered numerous complaints, 
including pain in the right hand, neck, shoulders, and back.  
He stated that during service, he injured his right hand in 
June 1974 while trying to move a locker.  He also claimed 
that he was involved in a car accident in which he sustained 
"whiplash injury" to his lumbar and cervical area.  He did 
not report injury to his shoulders or knees in either 
incident.  Physical examination revealed that the veteran's 
neck and lumbar spine were flexible and mobile.  He was able 
to ambulate well, his station and gait were normal, and he 
could "spring erect from [his] chair."  X-ray examination 
of the low back and cervical spine was normal.  The diagnoses 
included chronic low back pain syndrome and mild myalgia of 
the neck musculature.  No abnormality pertaining to the 
shoulders or knees was recorded.

In a February 1976 rating decision, the RO granted service 
connection for cervical strain with myalgia and assigned it 
an initial 10 percent rating pursuant to Diagnostic Code 
5299.  

VA clinical records show that the veteran thereafter sought 
treatment on several occasions in March 1976 for claimed low 
back and neck pain which he attributed to an in-service 
automobile accident.  The examiner noted that the veteran was 
involved in a "legal dispute" regarding the accident and 
wanted evaluation by an orthopedist.  Objective examination 
revealed that the veteran's low back was "fully flexible" 
and X-ray examination was normal.  

At a VA orthopedic examination in August 1976, the veteran 
complained of cervical and lumbosacral spine pain which he 
alleged prevented him from carrying a full work load.  
Physical examination of the cervical and lumbar segments of 
the spine showed no gross abnormality; there was full range 
of motion and no muscle spasm.  X-ray examination showed no 
abnormality of the cervical or lumbar spine.  The final 
impressions included chronic lower back pain syndrome of 
unknown etiology and myalgia of the cervical spine.

X-ray examination of the cervical and lumbar spine in June 
1977 showed no abnormality.  

At a VA medical examination in August 1977, the veteran 
reported that he injured his right hand in service trying to 
move a locker.  In addition, he stated that he had sustained 
a back injury in a motor vehicle accident in April 1975.  
Again, the veteran did not report injuries to the knees or 
shoulders in either accident.  The examiner noted that the 
veteran had current right hand and low back complaints which 
were "exaggerated" in light of objective clinical findings.  
It was noted that the veteran had a normal gait and posture, 
as well as extraordinary muscularity of the neck, trapezius, 
and shoulders due to an "enthusiastic weight lifting 
program."  All of his extremities were symmetrical and 
without deformity.  Good weight bearing alignment was evident 
in both lower extremities.  In a sitting position, the 
veteran was able to fully extend both knees to 180 degrees.  
X-ray examination of the lumbosacral, cervical, and thoracic 
segments of the spine were normal.  The diagnoses included 
residuals of back sprain, recovery without demonstrable 
residuals at this time.  In addition, the examiner noted that 
"deliberate deception, misrepresentation are notable, and 
exaggerated symptoms."

In April 1985, the veteran again underwent VA medical 
examination at which he complained of low back pain, pain in 
his shoulders, and stiffness in the back of his neck.  He 
again relayed the in-service incident in which his right hand 
had been injured while trying to move the locker; however, 
for the first time, he claimed that his low back had also 
been injured in this incident, rather than just his hand, as 
he had previously reported.  The veteran also reported that 
he had thereafter sustained "whiplash" injury in a rear end 
collision which "agitated" his previous low back injury.  
Since that time, the veteran claimed that he had had 
"disabling pains" in his lower and upper back, as well as 
in his right hand.  He stated that his pain in the posterior 
cervical area at times also included a feeling of stiffness 
in the shoulder area.  He also claimed that at times his legs 
felt "dead."  The diagnoses included loss of normal 
lordotic curve, cervical and lumbar spine, and low back 
syndrome.

In June 1993, the veteran filed a claim of service connection 
for bilateral "leg damage," alleging that he had had 
constant leg pain since service.  In support of his claim, he 
attached a copy of an August 1975 service medical record in 
which the veteran had circled a notation made by the examiner 
that the veteran had complained of low back pain without 
radiation to the legs.  In that regard, the Board observes 
that the veteran clearly misinterpreted the examiner's 
abbreviation for "without" radiation to mean "with" 
radiation, and relied on this in filing his claim.  In an 
October 1993 letter, the RO notified the veteran that his 
claim had been denied for failure to submit requested medical 
evidence.

In February 1996, the veteran submitted his most recent claim 
for increased VA benefits.  In support of his claim, the RO 
obtained VA clinical records for the period from February 
1994 to January 1996.  These records are negative for 
pertinent disabilities until January 1996, just prior to the 
time when the veteran filed his claim for an increased 
rating.  At that time, the veteran sought treatment for low 
back pain which he claimed had been present for the past 25 
years.  He also stated that his pain radiated to his neck and 
right hand.  He rated his pain as a 6 on a scale of 1 to 10.  
An examination showed that the veteran's gait was normal and 
he used no assistive devices.  Forward flexion and rotation 
were decreased due to complaints of pain.  There was 
tenderness to pressure at L3 and L4.  Sensation was intact 
and reflexes were normal.  The assessments included low back 
pain and decreased trunk mobility.  The veteran was referred 
for physical therapy, twice weekly for four weeks.  In 
February 1996, after attending two physical therapy sessions, 
he reported that he was feeling better and that the pain in 
his low back had diminished.  He failed to report for his 
remaining appointments and was discontinued from the program 
the following month.

In September 1996, the veteran was afforded VA medical 
examinations at which he claimed that he had injured his 
cervical spine and both shoulders in an in-service accident 
in which a locker pinned him against the wall.  He also 
claimed that his neck and back were again injured in a 
subsequent automobile accident.  His current complaints 
included moderate to severe pain in both shoulders and knees, 
as well as pain in the neck and low back.  Range of motion 
testing of the low back showed forward flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally.  Range 
of motion testing of the cervical spine showed forward 
flexion to 35 degrees, extension and lateral flexion to 30 
degrees, and rotation to 55 degrees, bilaterally, which the 
examiner described as mild loss of range of motion.  The 
examiner noted that the veteran complained of moderate to 
severe pain with every movement of the cervical and lumbar 
spine he made, as well as "grimaced and groaned."  
Neurological examination was normal.  The lumbar spine showed 
moderate tenderness of palpation, but there was no muscle 
spasm present.  Although it is apparent that X-ray 
examination was not conducted prior to the examination, the 
assessments included degenerative joint disease of the 
bilateral shoulders, degeneration of the joints of the 
bilateral knees, degenerative joint/disc disease of the 
cervical spine, moderately severe, and degenerative 
joint/disc disease of the lumbar spine, moderate, with 
bilateral sciatic radiculopathy into the hips.  

Subsequent X-ray examinations of the cervical spine, knees, 
and lumbosacral and thoracic segments of the spine were 
interpreted as showing no abnormalities.  

In an October 1996 rating decision, the RO denied service 
connection for disabilities of the knees and shoulders.  In 
addition, the RO granted a separate 10 percent disability 
rating for the veteran's lumbar spine disability 
(characterized as lumbar strain), but denied a rating in 
excess of 10 percent for his cervical spine disability 
(characterized as cervical strain with myalgia).

The veteran appealed the RO's determination.  In support of 
his claim, he submitted private treatment records showing 
that in January 1997, he sought treatment for aching pain in 
the shoulders, neck, arms, lower back, and both legs.  He 
also reported numbness in both hands and in both legs near 
the knees.  By way of history, the veteran reported to the 
examiner that in 1973, he had been moving a locker, when it 
slipped and pinned him against the wall.  He stated that he 
had immediate pain and he "could hardly walk at all."  The 
veteran also stated that, approximately six months after that 
incident, he had been involved in an automobile accident in 
which his knees and low back were injured.  He stated that 
his pain had remained constant since that time, although he 
denied taking current medications for pain.  Examination 
showed that the veteran could move from a sitting to a 
standing position, and was able to walk on heels and toes.  
There was mild tenderness in the mid lumbar region, but none 
in the low lumbosacral region.  Lumbar flexion was to 50 
degrees, extension was to 20 and lateral bending was to 10 
degrees.  Straight leg raising was positive at 70 degrees, 
bilaterally, in that the veteran complained of buttock and 
some leg pain.  The veteran complained of pain in both 
flexion and extension, but there was no objective evidence of 
spasm, deformity, weakness, or sensory abnormalities.  The 
impressions were chronic lower back pain and degenerative 
lumbar discs.  An magnetic resonance imaging (MRI) study was 
recommended.  The following month, an MRI was interpreted as 
showing degenerative discs at L5-S1 with a small (5 
millimeter) lumbar protrusion and a small herniation at L3-4.  

Also submitted by the veteran was a copy of a September 1996 
letter from his former manager who indicated that from 1993 
to 1995, the veteran was absent from work on average of twice 
weekly "due to neck and back injuries sustained while in the 
Navy."  She stated that the veteran's income was 
"drastically affected" by his absenteeism and that he had 
not been considered for promotion due to absenteeism.

At a March 1997 hearing, the veteran claimed that his many of 
his activities were limited by his disabilities.  He stated 
that he had pain in all parts of his body and pain on all 
movement.  With respect to his claims of service connection 
for shoulder and knee disabilities, he argued that such 
disabilities were incurred in service as a result of an 
automobile accident.  In the alternative, he argued that his 
shoulder and knee disabilities were secondary to his service-
connected neck and back disabilities.  At his hearing, he 
acknowledged that he had sustained a severe post-service low 
back injury approximately 10 years earlier after "a trucker 
tried to run [him] off the road," but claimed that it was 
merely a "reaggravation" of the disability he sustained in 
service.  

In a May 1997 rating decision, the RO increased the rating 
for the veteran's low back disability (now characterized as 
lumbar strain with degenerative joint disease of the lumbar 
spine) to 20 percent, effective February 23, 1996, the date 
of receipt of his claim for increase.  He again disputed the 
RO determination, maintaining that his disabilities were more 
severe than indicated by the ratings currently assigned.

The veteran again underwent VA medical examination in 
September 1998.  The examiner described the veteran as 
slightly hostile, accusatory and very suspicious.  He stated 
that the veteran frequently did not want to answer his 
questions.  As such, the examiner indicated that he had 
reviewed the claims folder and would set forth the relevant 
history as best he could, given the limited information the 
veteran was willing to provide.  In that respect, the 
examiner noted that the veteran claimed that all of his 
problems were related to two accidents which occurred in 
service.  The veteran claimed the first accident occurred in 
1970 when a locker fell on him and caused him pain in his 
neck, back, both legs, and right hand.  The second accident 
was a motor vehicle accident which allegedly caused the same 
body parts to be painful.  With respect to current symptoms, 
the examiner described the complaints as "extraordinarily 
vague" and noted that the veteran claimed to have had 
physical therapy for the past 28 years for constant pain in 
his shoulders, neck, back and knees.  Objective examination 
showed that the veteran's gait was very slow and 
"artificial;" the examiner indicated that he was unable to 
evaluate it accurately.  During range of motion testing, the 
veteran forward flexed to 10 degrees and did not hyperextend 
at all.  He bent laterally to 5 degrees in either direction 
and rotated to no more than 5 degrees.  The examiner noted 
that the veteran had "pain on feigned rotation" and claimed 
to have pain to the slightest touch of his back.  Regarding 
the cervical spine, the veteran complained of stiffness and 
pain radiating to his arms and hands, stating that the 
symptoms were present 24 hours per day.  Because the veteran 
complained of pain on the slightest touching, the examiner 
indicated he attempted range of motion testing without 
touching the veteran.  He noted that the veteran initially 
rotated his neck 60 degrees to the right, then 45, then only 
30.  On the left, he rotated only 30 degrees.  His flexion 
and extension was to only 10 degrees total and he reported 
decreased sensation in the upper extremities.  The examiner 
indicated that, in light of the veteran's magnification of 
his symptoms and malingering, the entire examination was 
invalid from a reliability standpoint.  It was noted that X-
ray examination of the cervical spine showed a slight 
straightening of the cervical lordosis but was otherwise 
unremarkable.  X-ray examination of the lumbar spine showed 
findings suggestive of degenerative disc disease at L5-S1.  
X-ray examination of the shoulders showed possible mild 
hypertrophic changes of the acromioclavicular junction, but 
were otherwise normal.  X-ray examination of the knees showed 
degenerative changes.  With respect to the veteran's knee and 
shoulder disabilities, the examiner concluded that "there is 
no physical way that his service-connected cervical and 
lumbar disabilities aggravated, caused, or in any way 
contributed to his shoulder or bilateral knee disabilities if 
there are any disabilities or impairments."  

In May 1999, the veteran testified at a hearing at the RO 
that, during service, he was involved in an automobile 
accident in which the car in which he was a passenger was hit 
from behind by another car.  He claimed that he sustained 
whiplash injuries, as well as injuries to his knees.  He 
explained that when the other car hit them from behind, his 
knees were "pushed up into the back seat of the car."  He 
stated that, unfortunately, he did not remember the name of 
any of the other individuals who were involved in the 
accident, including the name of the person who drove the car 
in which he was riding.  He stated, however, that he had an 
attorney at the time who "probably would have that 
information available to him."  [Here, the Board notes that 
the veteran later submitted a copy of his civil complaint, 
which is conspicuously silent for any mention of injuries to 
the knees or shoulders.]  With respect to his claims for 
increased ratings for his low back and cervical spine, the 
veteran claimed that he had constant pain and occasional 
muscle spasms which he described as "unpredictable."  He 
claimed he had "spasms" in his shoulders and arms and 
testified that he had not been treated since the September 
1998 VA medical examination, although he took over the 
counter pain medication.  

At his hearing, the veteran submitted another statement from 
his employer to the effect that he had been off work from 
November 1998 to February 1999 "due to neck, back, knee, and 
shoulder problems."  His employer indicated that "I 
understand that these injuries were sustained in the 
military."  At the hearing, the veteran clarified that 
although he was not treated by medical professionals for any 
of his disabilities during service, he "just, you know, 
couldn't get up, you know, go to work.  I was, you know, I'm 
not motivated and stuff like that."  

In pertinent part, subsequent VA clinical records, dated from 
January 2000 to November 2002, show that the veteran sought 
treatment for multiple joint pain, including pain in the 
shoulders, neck, and low back.  He claimed that such pain had 
been present since 1974.  Physical examination in January 
2000 showed that the veteran ambulated independently, with no 
assistive devices.  The examiner indicated that there were no 
functional deficits.  Pool therapy was recommended.  

In support of his claim, the veteran submitted a copy of a 
lawsuit he filed in August 1976 in connection with the June 
1975 automobile accident.  In his complaint, the veteran 
sought $100,000 in damages for "severe and permanent 
injuries," including a "bruised and wounded" hand, as well 
as a "bruised, strained, broken, and wrenched" chest, back 
and neck.  The veteran, however, did not submit evidence 
regarding the outcome of the lawsuit, nor did he submit 
copies of any medical evidence developed in connection with 
the lawsuit.  

Also submitted by the veteran was a lay statement purportedly 
from Willie Mae Walker who indicated that he had known the 
veteran since the 1970s.  He indicated that the veteran had 
been complaining since that time about the injuries he 
suffered in the military, including injuries to the neck, 
back, knees, legs, and shoulders.  

In other September 2002 statements, Kathleen Baker and 
Victoria Martin indicated that they had known the veteran for 
years and that the veteran had told them that he sustained 
injuries to his neck, back, knee, and shoulder in service.  
They indicated that the veteran had complained of various 
problems as a result of those injuries.  

At a VA medical examination in November 2002, the veteran 
repeated his recent claims to the effect that he had injured 
his neck, low back, shoulders, knees, and right hand in a 
fall in 1974.  He indicated that his present complaints 
regarding his neck included a constant aching pain which was 
worsened by vigorous motion.  He claimed that he had painful, 
limited motion of the neck.  He also claimed to experience 
episodes of aching across the top of both shoulders, but no 
radicular pain.  He had normal grip strength and sensation in 
both hands.  With respect to the low back, the veteran 
claimed that he had constant aching pain with radiation to 
the thighs and calves.  He stated that his pain worsened with 
walking for 11/2 hours, with coughing, and with lifting heavy 
weights.  He also claimed that he had painful limited motion 
in the back, but denied pain affected by sitting, standing, 
pushing or pulling.  He denied bowel or bladder symptoms, 
flare-ups of pain, and the use of his cane.  He also 
specifically denied other injuries to the back, apparently 
neglecting to mention the post-service back injury he 
described at his March 1997 hearing.  The veteran stated that 
his neck and low back disabilities did not limit his work 
activities, as he worked as an appointment setter.  He 
indicated that his back pain limited his ability to play with 
his grandchildren, but did not otherwise affect his 
activities of daily living.  

The examiner noted that the veteran groaned and complained of 
pain during the entire examination and interview.  
Nonetheless, the examiner indicated that he had observed the 
veteran leaning forward to his shoes in a quick and easy 
fashion, without any evidence of pain.  He also noted that 
the veteran was able to sit up from the lying position on the 
examining room table without any evidence of pain.  The 
examiner also described the veteran as "a difficult and 
evasive historian."   

Physical examination of the neck revealed a normal 
appearance, with 100 percent normal range of motion of the 
neck.  Specifically, range of motion showed forward flexion 
and extension to 45 degrees, right and left rotation to 80 
degrees, and right and left lateral tilt to 30 degrees.  The 
veteran claimed that he had pain during all ranges of motion.  
There was no muscle spasm or tenderness on the neck.  The 
upper extremities revealed normal grip strength, with no 
muscle wasting or neurological deficits.  

Physical examination of the low back revealed a normal 
appearance.  Forward flexion was to 80 degrees, right and 
left leans were to 30 degrees, extension was to 20 degrees, 
and right and left rotation was to 45 degrees.  Again, the 
veteran claimed that he had pain in the back during the 
entire range of motion.  The examiner noted, however, that he 
observed the veteran, when distracted, to forward flex the 
spine to 90 degrees in a quick and easy synchronous fashion 
with no evidence of pain.  There was no muscle spasm or 
tenderness.  Examination of the lower extremities, including 
the knees, was normal with no muscle wasting, loss of motion, 
or neurological deficits.  

The examiner indicated that the veteran had no additional 
limited motion due to flare-ups and that, objectively, there 
were no abnormalities of the cervical or lumbar spine.  There 
were no postural or fixed deformities, no muscle spasm, and 
no neurologic abnormalities.  He also noted that X-ray 
studies performed in November 2002 revealed a normal cervical 
spine, normal left and right shoulders, and normal left and 
right knees.  The lumbar spine showed mild osteoarthritis at 
the L5-S1 level, but otherwise no abnormalities.  The 
diagnoses included normal cervical spine without neurologic 
or mechanical deficits.  Lumbar spine with minimal disc space 
narrowing, history of small disc bulge at L4-5 disc level 
without neurologic or mechanical deficits.  

At the examination, with respect to his claims of service 
connection for knee and shoulder disabilities, the veteran 
claimed that during service, he fell and sustained a 
fractured hand, as well as injuries to his shoulders and 
knees.  He further claimed that he had received physical 
therapy and pain medication for his bilateral shoulder and 
knee pain during service.  Since his discharge from service, 
he stated that he had had intermittent physical therapy.  
Objective examination revealed normal shoulders, with no 
muscle wasting.  The veteran had 100 percent normal range of 
motion of both shoulders.  Although the veteran complained of 
pain during motion, the examiner noted that he had observed 
the veteran, while undressing and picking his clothing up 
from the floor, to move easily and without pain.  

Likewise, objective examination revealed normal knees.  The 
veteran had 100 percent normal range of motion of both knees, 
with no pain, wasting, swelling, or tenderness.  X-ray 
studies of the knees and shoulders were normal.  The 
diagnoses included normal shoulders and knees.  The examiner 
noted that he had reviewed the veteran's claims folders and 
had concluded that the veteran had no disability regarding 
his shoulders and knees and that the veteran's subjective 
complaints were not related to any injury, accident, or other 
incident in service.  The examiner also indicated that an MRI 
of the cervical and lumbar spine was not necessary as there 
was no neurologic deficit present.  The examiner noted that 
the veteran was a "vociferous and loudly complaining 
individual, who is a difficult and evasive historian."  He 
noted that the veteran had a normal range of motion of the 
neck and low back, best observed when he was distracted.  The 
examiner indicated that it was his opinion that, objectively, 
there were no signs that the veteran's disabilities would 
result in any limitation of functional ability due to loss of 
motion, weakened movement, easy fatigability, incoordination 
or pain.  

In a March 2003 statement, Thomas Roben, D.O. indicated that 
he had been treating the veteran for chronic back, shoulder, 
and neck pain, which appeared to be related to the veteran's 
injury in service.  A March 2003 treatment record from Dr. 
Roben shows that the veteran also complained of chronic knee 
pain.  


II.  Law and Regulation-service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


III.  Analysis-service connection claims

In this case, the veteran has advanced two theories of 
entitlement to service connection for bilateral knee and 
shoulder disabilities.  His first theory is that his claimed 
disabilities had their inception in service as a result of 
injuries sustained in an automobile accident and/or an 
accident involving a locker.  His secondary theory of 
entitlement is that his claimed bilateral knee and shoulder 
disabilities are causally related to his service-connected 
cervical spine and low back disabilities.

With respect to the claim of direct service connection for a 
bilateral knee and shoulder disability, the Board notes that 
the service medical records are entirely silent for 
complaints or diagnoses of any disability of either knee.  
While the veteran complained of pain across the shoulders in 
service, no chronic bilateral shoulder disability was 
identified.  

It is also noted that, contrary to the veteran's current 
allegations, the service medical records contain absolutely 
no indication that he sustained a knee or shoulder injury 
during service.  In fact, when the veteran filed his original 
application for VA benefits following his separation from 
service, his application was entirely silent for any mention 
of a knee disability or injury.  Moreover, when he filed a 
lawsuit in August 1976 in connection with a June 1975 
automobile accident, the complaint listed numerous injuries.  
Neither a knee injury nor a shoulder injury, however, was 
mentioned.  

In summary, the Board finds that the veteran's service 
medical records show that he did not sustain a knee or 
shoulder injury in service.  There is no indication of a 
chronic in-service knee or shoulder disability.  For the 
veteran now to claim otherwise is a blatant misrepresentation 
of the actual truth.

The Board also notes that post-service medical evidence is 
negative for complaints or diagnoses of a knee or shoulder 
disability for many years after service.  For example, VA 
examinations conducted in January and August 1976, August 
1977, and April 1985, are all entirely silent for objective 
abnormalities pertaining to either knee or shoulder.  Based 
on the foregoing, the Board finds that a knee or shoulder 
disability was not present in service, within the first post-
service year, or for many years thereafter.  

Indeed, the record is far from definite that the veteran 
actually has a current knee or shoulder disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  For example, at the most recent VA medical 
examination in November 2002, X-ray studies of the knees and 
shoulders were normal and the examiner indicated that the 
veteran had no disability regarding his shoulders and knees.  

Although a current knee disability (degenerative changes on 
X-ray) and a current shoulder disability (possible mild 
hypertrophic changes of the acromioclavicular junction on X-
ray) were identified in September 1998, even assuming that a 
current disability of the knees or shoulders is present, the 
most probative evidence of record indicates that there is no 
causal connection between any current bilateral knee or 
shoulder disability and the veteran's service or any incident 
therein.  

Indeed, at the November 2002 VA medical examination, the 
examiner noted that he had reviewed the veteran's claims 
folders and had concluded that the veteran had no disability 
regarding his knees or shoulders and that the veteran's 
subjective complaints were not related to any injury, 
accident, or other incident in service.  

The Board has considered the May 2003 treatment record from 
Dr. Roben which notes that the veteran had chronic pain 
syndrome, including knee and shoulder pain, as a result of a 
crushing injury in service.  To the extent that such record 
contains a nexus between the veteran's claimed in-service 
injury and any current knee or shoulder disability, the Board 
notes that Dr. Roben's statements are based on an inaccurate 
factual premise.  A medical opinion based on an inaccurate 
factual premise has little probative value.  Lee v. Brown, 10 
Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 
(1993).

Regardless, the Board assigns far more probative weight to 
the November 2002 VA medical opinion.  Unlike Dr. Roben's 
opinion, the VA medical examiner gave a considered rationale 
and based his opinions on a complete review of the veteran's 
claims folder.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The veteran has also claimed that he has experienced 
continuous knee and shoulder pain since service.  As set 
forth above, however, the contemporaneous documentary 
evidence of record is conspicuously silent for any mention of 
a knee or shoulder disability for many years after service.  
The negative clinical and documentary evidence in service and 
for many years thereafter is clearly more probative than the 
recent assertions of the veteran, made in the context of a VA 
compensation claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  In any event, as set forth above, the service 
medical records are negative for notations of a chronic knee 
or shoulder disability and the most probative evidence of 
record indicates that any current knee or shoulder disability 
is not causally related to the veteran's claimed continuous 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board has also considered the veteran's assertions that 
he injured his knees and shoulders in service and that his 
current bilateral knee and shoulder disability is causally 
related to the claimed in-service injury.  Serious questions 
regarding his credibility notwithstanding, because the record 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, his own opinions as to medical 
diagnoses and/or causation are not probative.  Espiritu, 2 
Vet. App. at 494.  

The Board has also considered the veteran's arguments that he 
has a bilateral and shoulder knee disability that is causally 
related to his service-connected disabilities.  The record, 
however, contains no probative evidence showing that any 
current bilateral knee or shoulder disability is causally 
related to or aggravated by any of the veteran's service-
connected disabilities.  In fact, the only competent evidence 
of record which addresses this matter (the September 1998 VA 
medical examination report), indicates that there is no 
relationship between the veteran's service connected 
disabilities and his claimed bilateral knee and shoulder 
disability.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral knee and shoulder disabilities.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Law and regulations-increased rating claims

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance. 

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


V.  Analysis-increased rating claims

As an initial matter, the Board observes that the veteran has 
been afforded three VA medical examinations during the 
pendency of this appeal.  The RO has also obtained VA and 
private clinical records.  This development was conducted in 
an effort to determine the severity of the veteran's service-
connected cervical and low back disabilities.  Unfortunately, 
the veteran's very inconsistent written and oral testimony 
has raised serious doubts about his credibility and, even 
more importantly, any reliance on the information that he 
provided to others, including the medical professionals who 
examined him.  

Indeed, the record in this case is replete with notations 
regarding the veteran's exaggerations and outright deceptions 
when dealing with VA.  For example, during an August 1977 VA 
medical examination, the examiner noted that the veteran's 
complaints were "exaggerated" in light of objective 
clinical findings.  He indicated that "deliberate deception, 
misrepresentation are notable, and exaggerated symptoms."  
More recently, in September 1998, a VA examiner described the 
veteran's complaints as "extraordinarily vague" and noted 
that in light of the veteran's magnification of his symptoms 
and malingering, the entire examination was invalid from a 
reliability standpoint.  Finally, at the most recent VA 
medical examination in November 2002, the examiner described 
the veteran as "a difficult and evasive historian."  He 
further noted that although the veteran groaned and 
complained of pain during range of motion testing, when 
distracted, he moved easily and without pain.  Indeed, the 
examiner found that the veteran had a normal range of motion 
of the neck and low back, best observed when he was 
distracted.

Based on the foregoing, it appears that the veteran has 
embellished the severity of his symptoms for personal gain, 
which speaks badly of his credibility.  Moreover, the 
severity of the veteran's service-connected disabilities 
remains unclear due to his malingering and embellishment.  
The Board finds that the veteran's actions are quite nearly 
tantamount to a failure to report for those examinations 
because, although physically present, his lack of a genuine 
effort did not allow for the proper conducting of those 
examinations.  When this occurs, the regulations are quite 
clear; the claim shall be denied.  See 38 C.F.R. § 3.655.  
Nonetheless, given the unique nature of this case, and to 
ensure that no prejudice will result, the Board will consider 
the merits of the veteran's claims, to the extent possible.  


Lumbar strain with degenerative joint disease

The veteran's low back disability was originally evaluated by 
the RO under Diagnostic Codes 5010-5292.  A 20 percent rating 
was assigned.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Limitation of motion of 
the lumbar spine is evaluated under Diagnostic Code 5292, 
where a 20 percent rating is warranted for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent rating is warranted for severe limitation of motion 
of the lumbosacral spine.  

The Board has considered evaluating the veteran's low back 
disability under a different diagnostic code.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

In this case, the Board agrees that Diagnostic Code 5292 is 
the most appropriate schedular criteria for the evaluation of 
the low back disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  First, it is noted that the record contains 
no evidence of fracture of the vertebra or ankylosis of the 
lumbar spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 
are not for application.

Also, while January 1997 MRI examination was interpreted as 
showing degenerative discs at L5-S1 and a small herniation at 
L3-4, there is no competent evidence of record that these 
findings are associated with the veteran's service-connected 
lumbar strain disability, as opposed to other causes, such as 
an acknowledged severe post-service low back injury.  
Moreover, at the most recent VA medical examination in 
November 2002, the examiner specifically and clearly 
indicated that the veteran had absolutely no neurologic 
impairment whatsoever.  As set forth in more detail below, 
absent probative evidence of intervertebral disc syndrome 
with neurologic impairment related to the veteran's service-
connected low back disability, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.  

The Board has also considered application of 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which provide a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A maximum 40 percent rating is 
warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

With respect to these criteria, however, the Board finds that 
the competent and probative evidence is consistently absent 
for objective evidence of severe lumbosacral strain symptoms.  
There is no competent evidence of spinal listing, positive 
Goldthwaite's sign, joint space narrowing, or any abnormality 
on forced motion.  Thus, the veteran is not be entitled to an 
increased rating under Code 5295.  

With respect to Diagnostic Code 5292, the Board notes that to 
warrant a rating in excess of 20 percent, the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the lumbosacral 
spine.  In that regard, the Board notes that on September 
1996 VA examination, the veteran exhibited forward flexion to 
80 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 25 degrees, 
bilaterally.  These findings clearly do not represent severe 
limitation of motion, nor were they described by the examiner 
as such.  Likewise, while a January 1996 VA outpatient 
treatment record showed decreased trunk mobility due to 
subjective complaints of pain, it was not described by either 
the veteran or the examiner as severe.  It is also observed 
that, in the following two months, the veteran indicated that 
his disability had diminished and there is no indication that 
he sought treatment again for at least one year.

The Board has also considered the ranges of motions 
documented on the private January 1997 examination report 
submitted by the veteran and at the VA medical examination in 
September 1998.  It is observed that the ranges of motion are 
markedly decreased, compared to the findings on September 
1996 VA medical examination.  For example, on September 1998 
VA examination, he forward flexed to only 10 degrees and did 
not hyperextend at all.  He bent laterally to only 5 degrees 
in either direction and rotated to no more than 5 degrees.  
It is apparent from the statements of the VA examiner, 
however, that the veteran was intentionally magnifying his 
symptoms, if not outright malingering, in an attempt to 
portray his disability as more severe than it actually was.  
Thus, the Board finds that the veteran's subjective 
complaints regarding his low back are not credible, 
especially in light of the objective findings of record which 
include no showing of spasm, deformity, atrophy or weakness.  
Indeed, at the most recent VA medical examination in November 
2002, the examiner noted that the veteran, when distracted, 
had full range of motion of the lumbar spine.  For these 
reasons, the evidentiary record does not support a grant of 
rating in excess of 20 percent for a low back disability 
under the criteria discussed above.  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 20 percent for the veteran's service-
connected low back disability have not been met.  As set 
forth above, the most probative evidence of record shows that 
the veteran has essentially normal motion of the lumbar 
spine, with no neurological or mechanical deficits.  Although 
the record contains findings of limited motion and subjective 
complaints of severe radiating pain, for the reasons 
discussed above, the Board finds that this evidence is not 
probative in light of the veteran's lack of credibility.  In 
summary, based on the most probative evidence of record, a 
rating in excess of 20 percent is not warranted under the 
amended criteria discussed above.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, but notes that the probative evidence of record shows 
that veteran's service-connected symptomatology does not 
include painful or limited motion.  Again, although the 
veteran was noted to have groaned and complained loudly 
during various medical examinations, he was observed to move 
freely and fully, without pain, when distracted.  The Board 
has considered whether the veteran's subjective claims of 
pain and disability, in and of themselves, would warrant a 
rating in excess of 20 percent.  Again, his lack of 
credibility notwithstanding, the record contains no probative 
evidence of any objective findings such as weakness, muscle 
atrophy, or other evidence of disuse.  Thus, the Board finds 
no basis for the assignment of a rating in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Nor does the probative evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2004).  Section 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for average 
impairment of earning capacity for a particular disability.  
Based on the veteran's credibility deficit and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  For example, although he submitted statements 
from his employers that he lost a substantial amount of time 
from work due to low back and neck disability, by his own 
admission, he was not treated during these periods by medical 
professionals.  Moreover, it is observed that he himself also 
attributed his absences from work to a lack of motivation 
"and stuff like that," factors which clearly do not support 
an extraschedular rating for low back or neck disability.  
Most recently, the veteran acknowledged that his back and 
neck disabilities do not affect his employment as an 
appointment setter.  Moreover, the record contains no 
indication that the veteran has ever been hospitalized for 
treatment of his service-connected disabilities.  In summary, 
there is no evidence which the Board finds credible and of 
significant probative weight to indicate that the veteran's 
service-connected disabilities (as opposed to other factors) 
impair earning capacity by requiring frequent hospitalization 
or markedly interfere with employment.  

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for a low back disability have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Cervical strain with myalgia

The veteran's cervical spine disability was originally rated 
10 percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 
5290.  Under that provision, a 10 percent rating was 
assignable for slight limitation of motion of the cervical 
spine, a 20 percent evaluation was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.  

As noted, effective September 26, 2003, the criteria for 
evaluating disabilities of the spine were amended.  See 68 
Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The specific criteria under the General Formula for 
Diseases and Injuries of the Spine have been set forth above 
and will not be repeated here.  

As an initial matter, the Board finds that the Diagnostic 
Codes pertaining to limitation of motion are the most 
appropriate schedular criteria for evaluating the veteran's 
cervical spine disability.  Tedeschi, 7 Vet. App. at 414.  In 
that regard, there is no objective medical evidence to 
establish that the veteran has sustained a cervical fracture, 
has ankylosis of the cervical spine, or other findings to 
establish that any other diagnostic code used to evaluate 
cervical spine disability is applicable.  See e.g. 38 C.F.R. 
4.71a, Diagnostic Codes 5285-5287 (2002).  Also, there is no 
clinical evidence of cervical disc herniation, nerve root 
compression, neuroforaminal stenosis, or cervical spinal 
stenosis, much less one which is service-connected and 
results in at least a moderate disability.  See 38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002) and 5293 (2004).  

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met under either version of the Rating Schedule.  In 
that regard, on VA medical examination in September 1996, the 
examiner described the limitation of motion of the cervical 
spine as "mild."  While on VA medical examination in 
September 1998, the veteran's range of motion appeared to be 
more limited, the examiner concluded that the veteran was 
certainly exaggerating his symptoms, if not outright 
malingering, and the results of range of motion testing were 
described as unreliable.  Thus, the Board concludes that the 
findings of "mild" limitation of motion in September 1996 
are far more probative of the issue at hand.  This conclusion 
is strengthened by the findings of the VA examiner in 
November 2002, who found that the veteran had full range of 
motion of the cervical spine, best observed when the veteran 
was distracted.  In view of the foregoing, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
have not been met.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, but notes that the probative evidence of record shows 
that veteran's service-connected symptomatology does not 
include painful or limited motion.  Again, although the 
veteran was noted to have groaned and complained loudly 
during various medical examinations, he was observed to move 
freely and fully, without pain, when distracted.  The Board 
has considered whether the veteran's subjective claims of 
pain and disability, in and of themselves, would warrant a 
rating in excess of 10 percent.  Again, his lack of 
credibility notwithstanding, the record contains no probative 
evidence of any objective findings such as weakness, muscle 
atrophy, or other evidence of disuse.  Thus, the Board finds 
no basis for the assignment of a rating in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Here in is noted that in evaluating the veteran's service-
connected neck and low back disabilities, the Board has 
carefully reviewed the Court's determination in DeLuca that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  In this case, the veteran claims that he is in severe 
and constant pain due to his low back and neck disability and 
that it results in severe functional impairment.  Yet, 
despite his contentions, the Board finds that an increased 
rating is not warranted for either disability pursuant to 
these criteria.  Specifically, this case ultimately turns not 
on the veteran's complaints of pain, but on whether or not 
the complaints are credible.  In this case, the Board finds 
that they are not.  

Credibility is not a medical determination.  In addressing 
how credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court stated that credibility 
can be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  For documentary evidence, a "VA adjudicator may 
properly consider internal inconsistency, facial 
plausibility, inconsistency with other evidence submitted on 
behalf of the veteran."  Id.  The Federal Circuit has held 
that the Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d. 1477, 1481 (Fed. Cir. 
1997).  

The Board has reviewed, in detail, the veteran's complaints 
of severe and constant pain in his neck and low back, as well 
as his assertions that he experiences pain in all ranges of 
motion, etc.  Based on its review, the Board finds that the 
veteran is either exaggerating or entirely fabricating his 
complaints of pain and limitation of motion.  This finding is 
supported by the medical evidence of record which makes clear 
the veteran's propensity for malingering and exaggerating 
symptoms; consequently, such complaints are not credible in 
light of the objective medical evidence of record over the 
past 20 years.  The Board also observes that, while he 
contends that he is in constant pain, the evidence shows that 
he only receives sporadic treatment for his service-connected 
disability, particularly when a claim for monetary benefits 
is at issue.  In fact, outpatient treatment records obtained 
by the RO make little, if any reference to the service-
connected disabilities over the years.  This is not 
consistent with his contentions that he has constant, daily 
pain.  The most recent examination in November 2002 likewise 
does not support his contention that he suffers from constant 
pain and limitation of motion due to service-connected 
disability.  

In this case, the veteran's complaints of pain are not 
credible.  Accordingly, given the objective medical findings 
of record which the Board has found credible and probative, 
the preponderance of the evidence is against a finding of 
"additional functional loss" due to service-connected 
cervical and lumbar spine disability.  The benefit-of-the-
doubt doctrine under the provisions of 38 U.S.C.A. § 5107(b) 
is inapplicable here as the evidence for and against the 
claim is clearly not in relative equipoise.  

Again, nor does the evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2004).  Section 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for average 
impairment of earning capacity for a particular disability.  
Based on the veteran's credibility deficit and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  For example, although he submitted statements 
from his employers that he lost a substantial amount of time 
from work due to low back and neck disability, by his own 
admission, he was not treated during these periods by medical 
professionals.  Moreover, it is observed that he himself also 
attributed his absences from work to a lack of motivation 
"and stuff like that," factors which do not support an 
extraschedular rating for low back or neck disability.  Most 
recently, the veteran acknowledged that his back and neck 
disabilities do not affect his employment as an appointment 
setter.  Moreover, the record contains no indication that the 
veteran has ever been hospitalized for treatment of his 
service-connected disabilities.  In summary, there is no 
evidence which the Board finds credible and of significant 
probative weight to indicate that the veteran's service-
connected disabilities (as opposed to other factors) impair 
earning capacity by requiring frequent hospitalization or 
markedly interfere with employment.  

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for a cervical spine disability have 
not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a bilateral knee 
disability and a bilateral shoulder disability is denied.

An evaluation in excess of 20 percent for lumbar strain with 
degenerative joint disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for cervical strain 
with myalgia is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


